DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 MAY 2021 has been entered.
 
Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 11/618,245, 14/556,095, and 15/368,136.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al., US 2003/0012548 in view of Plotnick et al., US 2002/0184047 and Macrae et al., US 2003/0177497 and further in view of Engle et al., US 2003/0210889.

Regarding claim 1, Levy discloses a method comprising: 
detecting, at a media device at an end user location (detection with at least consumer device, i.e. device at a presentation/user location; page 5, paragraph 69), a watermark in a primary media stream received at the media device after the primary media stream was received at the end user location (after reception of media, detection of watermark in media; page 2, paragraphs 13 and 16); 
in response to the detection of the watermark, determining an advertisement associated with a segment of the primary media based on an identifying tag and received separately from the primary media (can determine specific advertisement for insertion at the watermark location, and wherein the advertisements can be received from a source different from the media, i.e. local storage or other source; page 2, paragraphs 13 and 15-16, and wherein the advertisement is selected based on 
presenting, by the media device, the primary media at a first time and the advertisement at a second time (content being shown, i.e. presentation at a first time, and then an advertisement can be inserted at a specific location, i.e. a second time, based on watermark; page 1, paragraph 10, and page 2, paragraph 16).
	Levy does not explicitly disclose information that was spliced into a primary media stream received at the media device;
associating an identifying tag with a segment of the primary media stream that was spliced;
recording a log including first identifying information including an identity of the content of the primary media and second identifying information for the advertisement; and
transmitting the log to a data collection facility.
In a related art, Plotnick does disclose recording a log including first identifying information for the primary media and second identifying information for the advertisement and transmitting the log to a data collection facility (device can record report statistics about advertisements that were shown, including what ad, i.e. ad identification, as well as time and channel, i.e. media identification, and transmit to specific collection system, and wherein this information is interpreted to be recorded in that the system can report it at specific intervals; page 16, paragraph 150).

	Levy in view of Plotnick does not explicitly disclose information that was spliced into a primary media stream received at the media device;
associating an identifying tag with a segment of the primary media stream that was spliced; and
a log including an identity of the content of media.
In a related art, Macrae does disclose a log including first identifying information including an identity of the content of primary media and second identifying information for an advertisement (records including channel information, identification of programming displayed on the channel, and identification of advertisements that were displayed on the channel; page 7, paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy, Plotnick, and Macrae by allowing logging of specific information related to media content and advertisements, in order to provide an improved system and method for a commerce platform, which is linked to the content from a video signal that the user is currently watching (Macrae; page 1, paragraph 18).

associating an identifying tag with a segment of the primary media stream that was spliced.
	In a related art, Engle does disclose information that was spliced into a primary media stream received at the media device (information that was spliced into the digital video can be detected by local device and used to indicate an event; page 3, paragraphs 28 and 39, and page 5, paragraph 62); and
associating an identifying tag with a segment of the primary media stream that was spliced (the event can be indicated by modifying the digital bit stream with a marking, i.e. identifying tag, for location and timing; pages 4-5, paragraph 61).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy, Plotnick, Macrae, and Engle by allowing media signals to be modified to indicate content that was spliced/added in, in order to provide an improved system and method for utilizing information contained within a digital bit stream to help verify the presence of particular content (Engle; page 1, paragraph 11).

Regarding claim 2, Levy in view of Plotnick, Macrae, and Engle discloses detecting the watermark includes extracting the watermark from the primary media (Levy; watermark can be decoded, and specifically extracted; page 1, paragraph 7, and page 5, paragraph 73, and page 7, paragraph 103).

3, Levy in view of Plotnick, Macrae, and Engle discloses detecting the watermark includes extracting a watermark from audio of the primary media (Levy; watermark can be decoded, and specifically extracted; page 1, paragraph 7, and page 5, paragraph 73, and page 7, paragraph 103, and wherein this can also include watermarks as part of audio; page 2, paragraph 22).

Regarding claim 4, Levy in view of Plotnick, Macrae, and Engle discloses the end user location is a household (Plotnick; household/home location; page 2, paragraph 37, and page 3, paragraphs 41-43, and page 16, paragraph 152, and Levy; at a specific location for a user; page 2, paragraph 13).

Regarding claim 5, Levy in view of Plotnick, Macrae, and Engle discloses the media device is a television (Plotnick; with use of at least a Television; page 3, paragraph 38, and page 4, paragraph 46).

Regarding claim 6, Levy in view of Plotnick, Macrae, and Engle discloses determining the advertisement further includes determining the advertisement associated with a demographic associated with the end user location (Levy; advertisement based on demographic, including zip code of presentation location; page 2, paragraph 13, and Plotnick; page 10, paragraph 103).

Regarding claim 7, Levy in view of Plotnick, Macrae, and Engle discloses the advertisement is received in a digital stream separate from transmission of the primary 

Regarding claim 8, Levy in view of Plotnick, Macrae, and Engle discloses splicing, at the media device, the advertisement into the primary media (Plotnick; advertisements can be spliced into the media; page 13, paragraph 125).

Regarding claim 9, Levy in view of Plotnick, Macrae, and Engle discloses generating a media stream including the primary media and the advertisement (Plotnick; formation of presentation stream that includes the programming and the advertisement(s); page 11, paragraph 109, and page 12, paragraph 114).

Claim 10, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a computer readable storage device comprising instructions (Levy; page 7, paragraph 103, and Plotnick; page 8, paragraph 79).

Claim 11, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 12, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.  
13, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 14, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 15, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 16, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 17, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.  
Claim 18, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Regarding claim 19, Levy in view of Plotnick, Macrae, and Engle discloses the identity includes a title for the primary media (Macrae; programming information can include titles; page 4, paragraph 44, and page 8, paragraph 78).

Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424